     Case 2:20-cv-01705-TLN-JDP Document 13 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ZACKERY WHEELER,                                  Case No. 2:20-cv-01705-TLN-JDP
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE
14    MATTHEW MAJESKY, et al.,                          RESPONSE DUE WITHIN 30 DAYS
15                       Defendants.
16

17          On November 24, 2020, defendants filed a motion to dismiss. ECF No. 9. Plaintiff has

18   not responded and the deadline to do so has now passed. Accordingly, the court will order

19   plaintiff to show cause why this case should not be dismissed for failure to prosecute. The court

20   will also grant plaintiff another opportunity to respond to the pending motion.

21          To manage its docket effectively, the court imposes deadlines on litigants and requires

22   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute

23   or failure to comply with a court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v.

24   U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but

25   a district court has a duty to administer justice expeditiously and avoid needless burden for the

26   parties. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1. The

27   court will give plaintiff a chance to explain why the court should not dismiss the case for

28
                                                       1
     Case 2:20-cv-01705-TLN-JDP Document 13 Filed 01/13/21 Page 2 of 2


 1   plaintiff’s failure to prosecute. Plaintiff’s failure to respond to this order will constitute a failure

 2   to comply with a court order and will result in dismissal of this case.

 3            Accordingly, it is hereby ordered that:

 4            1.    Plaintiff is ordered to show cause within 30 days why this case should not be

 5                 dismissed for failure to prosecute.

 6            2. Plaintiff is ordered to file a response to defendants’ motion to dismiss, ECF No. 9,

 7                 within 30 days of the date of entry of this order.

 8
     IT IS SO ORDERED.
 9

10
     Dated:        January 12, 2021
11                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
